GRIFFIN, Judge.
This matter is before the court on a petition for certiorari directed to certain discovery on jurisdictional issues ordered by the court. We have determined to deny the petition for certiorari. It is doubtful whether service of process on the defendant Suroor Bin Mohammed A1 Nahyan through the Secretary of State was proper in light of the sparseness of the allegations contained in the complaint that the defendant was conducting business in Florida within the terms of section 48.181(1), Florida Statutes; nevertheless, the rationale of Gleneagle Ship Management Co. v. Leondakos, 602 So.2d 1282 (Fla.1992), logically would apply not only to an issue of in personam jurisdiction, but also to service of process where the issue is a factual one going to the underlying jurisdictional basis for use of a particular form of service of process. Here, the question of jurisdiction and service of process share a common factual issue, which is whether Suroor Bin Mohammed A1 Nahyan operated, engaged in or carried on a business or business venture in this state. The defendant has filed an affidavit directed to the issue and the plaintiff is entitled to discovery to test its accuracy. We agree with the lower court that it is appropriate to permit discovery on such limited issues. Suroor’s complaint that the scope of certain of the discovery required by the lower court is too broad has merit and warrants reconsideration by the lower court. Nevertheless, nothing privileged is demanded and we do not find the requests so overbroad or oppressive that this court should interfere through issuance of an extraordinary writ.
DENIED.
THOMPSON, J., concurs.
DAUKSCH, J., concurs in result only.